DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species 7 (claims 1-20) in the reply filed on 2/14/2022 is acknowledged.  The traversal is on the ground(s) that “the Examiner has not established what elements of the Species 1 through 7 they consider to be mutually exclusive, nor have they not shown how they would be seriously burdened by performing a search for each species”.  This is not found persuasive because the mutually exclusive characteristics are clear.  For example, Species 9 includes an insulating layer between the channel layers, Species 8 includes a bottom gate, Species 7 includes a gate insulating layer that overlaps both first and second electrodes, Species 6 includes a gate insulating layer that overlaps one of the first and second electrodes, Species 5 includes contact layers, Species 4 includes non-planar channel material that is also underlying the electrodes, Species 3 includes filler material and electrodes that don’t overlap with the channel, Species 2 includes filler material that underlies an electrode, and Species 1 includes empty space under the channel and a single gate electrode that that does not overlie the electrodes.  The burden has also been so established through the recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to each of claims 4-7 and 10, each of these claims depends from a claim that recites subject matter in the alternative, but then each of these claims fails to clearly set forth which of those alternatives are being taken.  For example, claim 3 recites “wherein the gate insulating layer comprises at least one of an oxide nanosheet having a two-dimensional crystal structure, a layered perovskite having a two-dimensional crystal structure, and a ferroelectric material having a two-dimensional crystal structure.”  Claim 4 then goes on to recite “wherein the oxide nanosheet having the two-dimensional crystal structure comprises …” but fails to actively recite that the gate insulating layer comprises the oxide nanosheet, leading to this claim being indefinite.  Each of claims 5-7 and 10 suffer from similar issues.
With regard to claim 16, the claim is directed to the first and second channel layers comprising identical semiconductor material, however, claim 15, from which claim 13 depends recites that the channels have opposite doping, and claim 13, from which claim 15 depends, sets forth that the channels have different energy bands.  It is unclear how a material can have such different properties and still be “identical”, rendering the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 8-10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0098716) in view of Ebina et al. (JP 2012240884).
With regard to claim 1, Li teaches, in Fig 1, a field effect transistor comprising: a first channel layer (112); a second channel layer (106) on the first channel layer; a gate insulating layer (104) on the second channel layer; a gate electrode (102) on the gate insulating layer; a first electrode (116) electrically connected to the first channel layer; and a second electrode (114) electrically connected to the second channel layer.
Li does not explicitly teach that the gate insulating layer includes an insulative, high-k, two-dimensional material.
Ebina teaches that the gate insulating layer includes an insulative, high-k, two-dimensional material (Description of Embodiments, Paragraphs 1-3) to provide a gate insulating layer, “capable of functioning with the smallest thin film among conventional materials and simultaneously realizing a high dielectric constant and good insulating properties,” (Industrial Applicability).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Li with the gate insulating layer material of Ebina to provide a gate insulating film capable of functioning with the smallest thin film among conventional materials and simultaneously realizing a high dielectric constant and good insulating properties.
With regard to claim 2, Ebina teaches that the insulative, high-k, two-dimensional material has a dielectric constant of about 10 or more (see Table 1).
With regard to claim 3, Ebina teaches that the gate insulating layer comprises at least one of an oxide nanosheet having a two-dimensional crystal structure, a layered perovskite having a two-dimensional crystal structure, and a ferroelectric material having a two-dimensional crystal structure (Description of Embodiments, Paragraphs 1-3).
With regard to claim 4, Ebina teaches that the oxide nanosheet having the two-dimensional crystal structure comprises at least one of TiO.sub.x, TiNbO.sub.x, TiTaO.sub.x, NbO.sub.x, TaO.sub.x, LaNbO.sub.x, CaNbO.sub.x, SrNbO.sub.x, BaTaO.sub.x, WO.sub.x, and TiCoO.sub.x (claim 1).
With regard to claim 5, Ebina teaches that the layered perovskite having the two-dimensional crystal structure comprises at least one of LaNb.sub.2O.sub.7, LaEuNb.sub.4O.sub.14, EuTa.sub.4O.sub.14, SrTa.sub.2O.sub.7, Bi.sub.2SrTa.sub.2O.sub.9, Ca.sub.2Nb.sub.3O.sub.10, La.sub.2Ti.sub.2NbO.sub.10, Ba.sub.5Ta.sub.4O.sub.15, and W.sub.2O.sub.7 (claim 4).
With regard to claim 8, Li teaches, in Fig 1, that at least one of the first channel layer and the second channel layer comprises a semiconductor material having a two-dimensional crystal structure ([0032]).
With regard to claim 9, Li teaches, in Fig 1, that the semiconductor material having the two-dimensional crystal structure comprises at least one of graphene, black phosphorus, phosphorene, and a transition metal dichalcogenide ([0032]).
With regard to claim 10, Li teaches, in Fig 1, that the transition metal dichalcogenide comprises at least one of MoS.sub.2, WS.sub.2, TaS.sub.2, HfS.sub.2, ReS.sub.2, TiS.sub.2, NbS.sub.2, SnS.sub.2, MoSe.sub.2, WSe.sub.2, TaSe.sub.2, HfSe.sub.2, ReSe.sub.2, TiSe.sub.2, NbSe.sub.2, SnSe.sub.2, MoTe.sub.2, WTe.sub.2, TaTe.sub.2, HfTe.sub.2, ReTe.sub.2, TiTe.sub.2, NbTe.sub.2, and SnTe.sub.2 ([0035]).
With regard to claim 12, Li teaches, in Fig 1, that the field effect transistor has a subthreshold swing value of about 60 mV/dec or less ([0083]).
With regard to claim 13, Li teaches, in Fig 1, that the first channel layer and the second channel layer have energy bands different from each other (Figure 3).
With regard to claim 14, Li teaches, in Fig 1, that the first channel layer and the second channel layer comprise different semiconductor materials and are doped to have an electrically identical conductivity type ([0077]).
With regard to claim 15, Li teaches, in Fig 1, that the first channel layer is doped to have a first conductivity type, and the second channel layer is doped to have a second conductivity type which is electrically opposite to the first conductivity type ([0077]).
With regard to claim 16, Li teaches, in Fig 1, that the first channel layer and the second channel layer comprise an identical semiconductor material (Figure 4).
With regard to claim 17, Li teaches, in Fig 1, that the first channel layer and the second channel layer comprise different semiconductor materials ([0077]).
With regard to claim 18, Li teaches, in Fig 1, that the gate insulating layer is disposed to cover a portion of an upper surface of the second channel layer (see figure).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0098716) in view of Ebina et al. (JP 2012240884) and Chan et al. (CN 108831928).
With regard to claim 6, Li/Ebina teach most of the limitations of this claim, as set forth above with regard to claim 3.
Li/Ebina do not explicitly teach that the ferroelectric material having the two-dimensional crystal structure comprises at least one of In.sub.2Se.sub.2, HfZrO.sub.2, and Si—HfO.sub.2.
Chan teaches that the ferroelectric material having the two-dimensional crystal structure comprises at least one of In.sub.2Se.sub.2, HfZrO.sub.2, and Si—HfO.sub.2 (abstract) to, “obtain good gate dielectric and channel two-dimensional semiconductor material interface, reducing the subthreshold characteristics of interface state, which is good for obtaining super-steep sub-threshold slope,” (abstract).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Li/Ebina with the ferroelectric material of Chan to obtain good gate dielectric and channel two-dimensional semiconductor material interface, reducing the subthreshold characteristics of interface state, which is good for obtaining super-steep sub-threshold slope.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0098716) in view of Ebina et al. (JP 2012240884) and Weng et al. ("A honeycomb-like monolayer of HfO2 and the calculation of static dielectric constant eliminating the effect of vacuum spacing", PHYS. CHEM. CHEM., vol.20, no.20. January 1.2018. pages 26453-26462).
With regard to claim 7, Li/Ebina teach most of the limitations of this claim, as set forth above with regard to claim 1.
Li/Ebina do not explicitly teach that the insulative, high-k, two-dimensional material comprises at least one of 1T-HfO.sub.2, 1T-ZrO.sub.2, 1T-GeO.sub.2, 1T-SnO.sub.2, 1T-TiO.sub.2, 1T-PtO.sub.2, 2H-GeO.sub.2, 2H-HfO.sub.2, 1T-HfS.sub.2, 1T-PdO.sub.2, 2H—ZrO.sub.2, 1T-PtS.sub.2, 2H—MoO.sub.2, 2H—WO.sub.2, and 1T-SnS.sub.2.
Weng teaches that the insulative, high-k, two-dimensional material comprises at least one of 1T-HfO.sub.2, 1T-ZrO.sub.2, 1T-GeO.sub.2, 1T-SnO.sub.2, 1T-TiO.sub.2, 1T-PtO.sub.2, 2H-GeO.sub.2, 2H-HfO.sub.2, 1T-HfS.sub.2, 1T-PdO.sub.2, 2H—ZrO.sub.2, 1T-PtS.sub.2, 2H—MoO.sub.2, 2H—WO.sub.2, and 1T-SnS.sub.2 (abstract) to provide a, “large band gap and high dielectric constant,” (abstract). 
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Li/Ebina with the material of Weng to provide a large band gap and high dielectric constant.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0098716) in view of Ebina et al. (JP 2012240884) and Shepard et al. (US 2016/0240692).
With regard to claim 11, Li/Ebina teach most of the limitations of this claim, as set forth above with regard to claim 8.
Li also teaches that the second channel layer comprises a semiconductor material having a two-dimensional crystal structure ([0077]).
Li/Ebina do not explicitly teach that the second channel layer and the gate insulating layer are van-der-Waals bonded to each other.
Shepard teaches that the second channel layer and the gate insulating layer are van-der-Waals bonded to each other ([0093]) to enable, “assembling multiple 2D materials with complementary properties into layered heterogeneous structures,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Li/Ebina with the van del Waals bonding of Shepard to enable assembling multiple 2D materials with complementary properties into layered heterogeneous structures.
Li/Ebina/Shepard do not explicitly teach that an interface charge density between the second channel layer and the gate insulating layer is 1×10^12 per cm^2 or less.  However, the ordinary artisan would know that the interface charge density would impact the adhesion.
The specific claimed charge density, absent any criticality, is only considered to be the “optimum” charge density disclosed by Li/Ebina/Shepard that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired adhesion, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the interface charge density between the second channel layer and the gate insulating layer is 1×10^12 per cm^2 or less is used, as already suggested by Li/Ebina/Shepard.
Since the applicant has not established the criticality (see next paragraph) of the charge density stated and since these charge densities are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Li/Ebina/Shepard.
Please note that the specification contains no disclosure of either the critical nature of the claimed charge density or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0098716) in view of Ebina et al. (JP 2012240884) and Ozkan et al. (US 2018/0315852).
With regard to claim 19, Li/Ebina teach most of the limitations of this claim, as set forth above with regard to claim 1.
Li/Ebina do not explicitly teach that the gate insulating layer and the gate electrode protrude in a lateral direction toward the first electrode from a first edge of the second channel layer such that the gate insulating layer and the gate electrode extend onto an upper surface of the first electrode.
Ozkan teaches, in Fig 3C, that the gate insulating layer (308) and the gate electrode (310) protrude in a lateral direction toward the first electrode (304) from a first edge of the second channel layer such that the gate insulating layer and the gate electrode extend onto an upper surface of the first electrode to provide, “improved performance in field effect transistors,” ([0002]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Li/Ebina with the configuration of Ozkan to provide improved performance in field effect transistors.
With regard to claim 20, Li/Ebina teach most of the limitations of this claim, as set forth above with regard to claim 1.
Li/Ebina do not explicitly teach that the gate insulating layer and the gate electrode are disposed to protrude in a lateral direction toward the second electrode from a second edge of the second channel layer such that the gate insulating layer and the gate electrode extend onto an upper surface of the second electrode.
Ozkan teaches, in Fig 3C, that the gate insulating layer (308) and the gate electrode (310) are disposed to protrude in a lateral direction toward the second electrode (302) from a second edge of the second channel layer such that the gate insulating layer and the gate electrode extend onto an upper surface of the second electrode to provide, “improved performance in field effect transistors,” ([0002]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Li/Ebina with the configuration of Ozkan to provide improved performance in field effect transistors.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/            Primary Examiner, Art Unit 2829